                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARK SIDOLI,                                       Case No. 19-cv-01320-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING UNOPPOSED
                                                 v.                                         MOTION TO TRANSFER
                                   9

                                  10     NIO INC., et al.,                                  Re: Dkt. No. 17
                                                        Defendants.
                                  11

                                  12          Defendants filed a motion to transfer this securities class action case to the Eastern District
Northern District of California
 United States District Court




                                  13   of New York, where a similar case was filed first. Dkt. No. 17. Plaintiff Sidoli filed a notice of

                                  14   non-opposition to the motion, as did one of the other proposed lead plaintiffs. Dkt. Nos. 43, 44.

                                  15   No one has filed an opposition or notice otherwise opposing transfer.

                                  16          The motion to transfer is GRANTED. This case shall be transferred to the Eastern District

                                  17   of New York.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: May 22, 2019

                                  21

                                  22
                                                                                                    William H. Orrick
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
